Appeal from a judgment of the Supreme 'Court, Kings County, rendered March 26, 1968, convicting defendant selling as a felony (2 counts), possession of narcotics with intent to sell, as a felony (2 counts), and possession of narcotics, as a misdemeanor (2 counts), upon a jury verdict, and imposing sentence. Judgment affirmed. The proof clearly established defendant’s guilt. While it was error for the court not to admit Marcos Guadalupe’s memo book in evidence (see CPLR 4518), it is our opinion that the error may he disregarded under section 542 of the Code of Criminal Procedure. The entries made in the book had no more probative value than Guadalupe’s oral testimony and would not have added any support to defendant’s alibi defense. We have examined defendant’s other contentions and find no grounds *784therein for disturbing the judgment. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.